Exhibit 10.1
Execution Version
SECOND AMENDMENT TO THIRD
AMENDED AND RESTATED CREDIT AGREEMENT
This SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of October 28, 2010, is made by and among PINNACLE
ENTERTAINMENT, INC., a Delaware corporation (the “Borrower”), BARCLAYS BANK PLC,
as the administrative agent (the “Administrative Agent”), and the Required
Lenders.
Recitals
Whereas, the Borrower, the Lenders, and the Administrative Agent have entered
into that certain Third Amended and Restated Credit Agreement dated as of
February 5, 2010, as amended by that certain First Amendment to Third Amended
and Restated Credit Agreement dated as of April 28, 2010 (as amended, the
“Credit Agreement”). Unless otherwise noted herein, any terms defined in the
Credit Agreement and not defined in this Amendment are used herein as defined in
the Credit Agreement after giving effect to this Amendment;
Whereas, the Borrower has informed the Administrative Agent and the Lenders that
it desires to modify the Limitation on Capital Expenditures associated with the
Baton Rouge Project and has requested certain amendments to the Credit
Agreement; and
Whereas, subject to the terms and conditions set forth herein, the Required
Lenders are willing to amend the Credit Agreement as hereinafter set forth.
Now Therefore, in consideration of the premises and the mutual agreements set
forth herein, the Borrower, the Administrative Agent and the Required Lenders
agree as follows:
Section 1. Amendments to Credit Agreement. Subject to the conditions and upon
the terms set forth in this Amendment and in reliance on the representations and
warranties of the Borrower set forth in this Amendment, the Credit Agreement is
hereby modified and amended, as of the Second Amendment Effective Date, as
follows:
1.1 Amendment to Section 1.1. The definition of “Commencement of Construction”
is restated in its entirety as follows:
“‘Commencement of Construction’: for any Project, the spending from and after
January 1, 2010 by the Borrower and its Restricted Subsidiaries of Expenses
(other than amounts expended (x) for land acquisition costs, (y) to obtain a
Gaming License, and (z) for capitalized interest expense) with respect to any
Project of an amount greater than the lesser of (a) $25,000,000 and (b) ten
percent (10%) of the Construction Budget for such Project; provided that with
respect to the Baton Rouge Project, “Commencement of Construction” means the
spending from and after January 1, 2010 by the Borrower and its Restricted
Subsidiaries of Expenses (other than amounts expended (x) for land acquisition
costs, (y) to obtain a Gaming License, and (z) for capitalized interest expense)
with respect to the Baton Rouge Project of an amount greater than $100,000,000.

 

 



--------------------------------------------------------------------------------



 



1.2 Amendment to Section 1.1. The definition of “Responsible Officer” is
restated in its entirety as follows:
“‘Responsible Officer’: the chief executive officer, president or chief
financial officer of the Borrower, but in any event, with respect to financial
matters, the chief financial officer of the Borrower; provided that the
treasurer or vice president of finance of the Borrower may act as a Responsible
Officer with respect to any Borrowing Notices to be delivered under this
Agreement.”
1.3 Amendment to Section 7.16(g). Section 7.16(g) of the Credit Agreement is
restated in its entirety as follows:
“(g) Capital Expenditures associated with the Baton Rouge Project which do not
result in the aggregate Capital Expenditures associated with such Project being
in excess of $375,000,000;”
1.4 Amendment to Section 7.17(d). Section 7.17(d) of the Credit Agreement is
restated in its entirety as follows:
“(d) on and after January 1, 2010 and prior to Commencement of Construction with
respect to the Baton Rouge Project, not make Capital Expenditures for the Baton
Rouge Project in an amount in excess of $100,000,000.”
1.5 Amendment to Schedule 4.15(a). Schedule 4.15(a) is hereby deleted in its
entirety and replaced with Schedule 4.15(a) attached hereto.
Section 2. Representations and Warranties of the Borrower. In order to induce
the Required Lenders to enter into this Amendment, the Borrower represents and
warrants to the Lenders that:
2.1 Organizational Power; Authorization; Enforceable Obligations. The Borrower
has the organizational power and authority, and the legal right, to make,
deliver and perform this Amendment and each Subsidiary Guarantor has the
organizational power and authority, and the legal right, to make, deliver and
perform the Consent of Guarantors in the form of Exhibit A attached hereto (the
“Consent”). Each Loan Party has taken all necessary corporate or other action to
authorize the execution, delivery, and performance of this Amendment and the
Consent, as applicable, and the performance of the Loan Documents to which it is
a party as modified by this Amendment. This Amendment and the Consent have each
been duly executed and delivered on behalf of each Loan Party that is a party
thereto. This Amendment, the Consent, and the Loan Documents, as amended by this
Amendment, constitute a legal, valid and binding obligation of each Loan Party
that is a party thereto, enforceable against each such Loan Party in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).
2.2 No Legal Bar. The execution, delivery and performance of this Amendment, the
Consent and the Loan Documents, as modified by this Amendment, will not violate
in any material respect any Requirement of Law or any Contractual Obligation of
the Borrower or any of its Subsidiaries and will not result in, or require, the
creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any Requirement of Law or any such Contractual Obligation
(other than the Liens created by the Security Documents or permitted
thereunder). No Requirement of Law or Contractual Obligation applicable to the
Borrower or any of its Subsidiaries could reasonably be expected to have a
Material Adverse Effect.

 

2



--------------------------------------------------------------------------------



 



2.3 No Default. After giving effect to this Amendment, no event has occurred, is
continuing, or will result from, the execution and delivery of this Amendment or
the Consent that would constitute a Default or an Event of Default.
2.4 Representations and Warranties. After giving effect to this Amendment, each
of the representations and warranties made by any Loan Party in or pursuant to
the Loan Documents shall be true and correct in all material respects as if made
on and as of the Second Amendment Effective Date.
Section 3. Conditions to Effectiveness of this Amendment. This Amendment, and
the consents and approvals contained herein, shall be effective on the date
(such date, the “Second Amendment Effective Date”) when each of the following
conditions has been satisfied:
3.1 Execution of Amendment. The Borrower and the Required Lenders shall have
executed and delivered this Amendment.
3.2 Execution of Subsidiary Guarantor Consent. Each of the Guarantors shall have
executed and delivered the Consent of Guarantors in the form of Exhibit A
attached hereto.
3.3 Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of the Second Amendment Effective
Date as if made on and as of such date after giving effect to this Amendment.
3.4 No Default. After giving effect to this Amendment and the extension of
credit to be made on such date, if any, and the application of the proceeds of
such extension of credit, no Default or Event of Default shall have occurred and
be continuing on the Second Amendment Effective Date.
3.5 Approvals. All governmental and third party approvals necessary or advisable
in connection with the transactions contemplated by this Amendment and the
amendments to the other Loan Documents, if any, shall have been obtained and be
in full force and effect or otherwise applied for or requested (and the Borrower
has no reason to believe that they will not be obtained in due course), and all
applicable waiting periods shall have expired without any action being taken or
threatened by any competent authority which would restrain, prevent or otherwise
impose adverse conditions on the amendments contemplated hereby.
Section 4. Effect Of Amendment; Ratification. This Amendment is a Loan Document.
From and after the date on which this Amendment becomes effective, all
references in the Loan Documents to the “Credit Agreement” shall mean the Credit
Agreement as amended hereby. Except as expressly amended hereby or waived
herein, the Credit Agreement and the other Loan Documents, including the Liens
granted thereunder, shall remain in full force and effect, and all terms and
provisions thereof are hereby ratified and confirmed.
Section 5. Borrower Confirmation. The Borrower confirms that as amended hereby,
each of the Loan Documents is in full force and effect, and that none of the
Loan Parties has any defenses, setoffs or counterclaims to its Obligations.
Section 6. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

3



--------------------------------------------------------------------------------



 



Section 7. No Waiver. Except as expressly set forth herein, the execution,
delivery and effectiveness of this Amendment does not constitute a waiver of any
Default or Event of Default, amend or modify any provision of any Loan Document
or constitute a course of dealing or any other basis for altering the
Obligations of any Loan Party.
Section 8. Integration. The Credit Agreement and the other Loan Documents (as
amended by this Amendment) represents the entire agreement of the parties with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent, the Lead Arranger or
any Lender relative to the subject matter hereof not expressly set forth or
referred to herein.
Section 9. Captions. The catchlines and captions herein are intended solely for
convenience of reference and shall not be used to interpret or construe the
provisions hereof.
Section 10. Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment shall be
effective as delivery of a manually executed counterpart hereof. A set of the
copies of this Amendment signed by all the parties shall be lodged with the
Administrative Agent.
[Remainder of page intentionally left blank]

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the undersigned has duly executed this Amendment as
of the date set forth above.
BORROWER:

            PINNACLE ENTERTAINMENT, INC., a Delaware
corporation
      By:   /s/ Stephen H. Capp         Name:   Stephen H. Capp        Title:  
Executive Vice President and
Chief Financial Officer     

Second Amendment Signature Page

 

 



--------------------------------------------------------------------------------



 



ADMINISTRATIVE AGENT:

            BARCLAYS BANK PLC
      By:   /s/ Craig J. Malloy         Name:   Craig J. Malloy        Title:  
Director     

Second Amendment Signature Page

 

 



--------------------------------------------------------------------------------



 



            LENDER:

Deutsche Bank Trust Company Americas
      By:   /s/ Mary Kay Coyle         Name:   Mary Kay Coyle        Title:  
Managing Director              By:   /s/ Robert M. Wood, Jr.         Name:  
Robert M. Wood, Jr.        Title:   Director     

Second Amendment Signature Page

 

 



--------------------------------------------------------------------------------



 



            LENDER:

UBS Loan Finance LLC
      By:   /s/ Irja R. Otsa         Name:   Irja R. Otsa        Title:  
Associate Director Banking Products Services, US              By:   /s/ Mary E.
Evans         Name:   Mary E. Evans        Title:   Associate Director Banking
Products Services, US     

Second Amendment Signature Page

 

 



--------------------------------------------------------------------------------



 



            LENDER:

JPMORGAN CHASE BANK, N.A.
      By:   /s/ Marc E. Costantino         Name:   Marc E. Costantino       
Title:   Executive Director     

Second Amendment Signature Page

 

 



--------------------------------------------------------------------------------



 



            LENDER:

Bank of America, N.A.
      By:   /s/ Brian D. Corum         Name:   Brian D. Corum        Title:  
Senior Vice President     

Second Amendment Signature Page

 

 



--------------------------------------------------------------------------------



 



            LENDER:

Credit Agricole Corporate and Investment Bank
      By:   /s/ David Bowers         Name:   David Bowers        Title:  
Managing Director              By:   /s/ Joseph A. Asciolla         Name:  
Joseph A. Asciolla        Title:   Managing Director     

Second Amendment Signature Page

 

 



--------------------------------------------------------------------------------



 



            LENDER:

Barclays Bank PLC
      By:   /s/ Craig J. Malloy         Name:   Craig J. Malloy        Title:  
Director     

Second Amendment Signature Page

 

 



--------------------------------------------------------------------------------



 



            LENDER:

Capital One, N.A.
      By:   /s/ Ross Wales         Name:   Ross Wales        Title:   Senior
Vice President     

Second Amendment Signature Page

 

 



--------------------------------------------------------------------------------



 



Schedule 4.15 (a)
List of Subsidiaries (Unrestricted, Restricted and Immaterial)

                                              No.                          
Shares/Units                           Owned by               Jurisdiction of  
No. Shares/Units     Borrower or               Organization,   Issued &    
Subsidiary of         Type of Name   Type of Entity   Outstanding     Borrower  
  Owner   Subsidiary1
ACE Gaming LLC
(uncertificated)
  New Jersey LLC     100 %     100 %   PNK Development 13,
LLC   U
AREH MLK LLC
(uncertificated)
  Delaware LLC     100 %     100 %   Biloxi Casino Corp.   U
AREP Boardwalk Properties LLC
(uncertificated)
  Delaware LLC     100 %     100 %   Biloxi Casino Corp.   U
Belterra Resort Indiana, LLC (certificated, elected into UCC Article 8)
  Nevada LLC   970 Voting Units
30 Non-Voting Units     1,000 Units     Pinnacle Entertainment, Inc.   R
BILOXI CASINO CORP.
  Mississippi
corporation     1,250       1,250     Casino Magic Corp.   R
Boomtown, LLC (certificated, elected into UCC Article 8)
  Delaware LLC     100 %     100 %   Pinnacle Entertainment, Inc.   R
Brighton Park Maintenance Corp.
  New Jersey
corporation     100       100     ACE Gaming, LLC   U
Casino Magic Corp.
  Minnesota
corporation     35,000,000       35,000,000     Pinnacle Entertainment, Inc.   R
Casino Magic (Europe), BV
(uncertificated)
  Netherlands
corporation     40       40     Casino Magic Corp.   U
Casino Magic Hellas Management
Services, SA (uncertificated)
  Greece corporation     10,000       9,999     Casino Magic
(Europe), BV   U
Casino Magic Management Services Corp.
  Minnesota
corporation     1,000       1,000     Casino Magic Corp.   R, I

 

      1  
“R” = Restricted; “U” = Unrestricted; “I” = Immaterial.

 

 



--------------------------------------------------------------------------------



 



                                              No.                          
Shares/Units                           Owned by               Jurisdiction of  
No. Shares/Units     Borrower or               Organization,   Issued &    
Subsidiary of         Type of Name   Type of Entity   Outstanding     Borrower  
  Owner   Subsidiary1
Casino Magic Neuquen, SA
(uncertificated)
  Argentina     3,917,000       3,917,000     Casino Magic Corp. (3,799,490
shares) and Casino Magic Management Services Corp. (117,510 shares)   U
Casino One Corporation
  Mississippi
corporation     100       100     Casino Magic Corp.   R
Double Bogey, LLC
(uncertificated)
  Texas LLC     100 %     100 %   Pinnacle Entertainment, Inc.   R, I
Landing Condominium, LLC
(uncertificated)
  Missouri LLC     100 %     100 %   Pinnacle Entertainment, Inc.   U
Louisiana-I Gaming, a
Louisiana Partnership in
Commendam
(uncertificated)
  Louisiana
partnership in
Commendam     —       —     Boomtown, LLC (5% General Partnership Interest and
90% Limited Partnership Interest)

Pinnacle Entertainment, Inc. (5% Limited Partnership Interest)   R
Mitre Associates LLC
(uncertificated)
  Delaware LLC     100 %     100 %   PNK Development 13,
LLC   U
OGLE HAUS, LLC (uncertificated)
  Indiana LLC     100 %     100 %   Belterra Resort
Indiana, LLC   R
Pinnacle Design & Construction, LLC (uncertificated)
  Nevada LLC     100 %     100 %   Pinnacle Entertainment, Inc.   R, I
PNK (Baton Rouge) Partnership
(uncertificated)
  Louisiana
partnership     100 %     100 %   PNK Development 8,
LLC (1%)

PNK Development 9,
LLC (99%)   R
PNK (BOSSIER CITY), Inc.
  Louisiana
corporation     100       100     Casino Magic Corp.   R
PNK (CHILE 1), LLC (certificated, did not elect into UCC Article 8)
  Delaware LLC     100 %     100 %   Pinnacle Entertainment, Inc.   R

 

 



--------------------------------------------------------------------------------



 



                                              No.                          
Shares/Units                           Owned by               Jurisdiction of  
No. Shares/Units     Borrower or               Organization,   Issued &    
Subsidiary of         Type of Name   Type of Entity   Outstanding     Borrower  
  Owner   Subsidiary1
PNK (CHILE 2), LLC (certificated, did not elect into UCC Article 8)
  Delaware LLC     100 %     100 %   Pinnacle Entertainment, Inc.   R
PNK Development 1, Inc.
  Delaware corporation     1,000       1,000     Pinnacle Entertainment, Inc.  
U
PNK Development 2, Inc.
  Delaware corporation     1,000       1,000     Pinnacle Entertainment, Inc.  
U
PNK Development 3, Inc.
  Delaware corporation     1,000       1,000     Pinnacle Entertainment, Inc.  
U
PNK Development 4, Inc.
  Delaware corporation     1,000       1,000     Pinnacle Entertainment, Inc.  
R, I
PNK Development 5, Inc.
  Delaware corporation     1,000       1,000     Pinnacle Entertainment, Inc.  
R, I
PNK Development 6, Inc.
  Delaware corporation     1,000       1,000     Pinnacle Entertainment, Inc.  
R, I
PNK Development 7, LLC
(uncertificated)
  Delaware LLC     100 %     100 %   Pinnacle Entertainment, Inc.   R
PNK Development 8, LLC
(uncertificated)
  Delaware LLC     100 %     100 %   Pinnacle Entertainment, Inc.   R
PNK Development 9, LLC
(uncertificated)
  Delaware LLC     100 %     100 %   Pinnacle Entertainment, Inc.   R
PNK Development 10, LLC
(uncertificated)
  Delaware LLC     100 %     100 %   Pinnacle Entertainment, Inc.   U
PNK Development 11, LLC
(uncertificated)
  Nevada LLC     100 %     100 %   Pinnacle Entertainment, Inc.   U
PNK Development 12, LLC
(uncertificated)
  Nevada LLC     100 %     100 %   Pinnacle Entertainment, Inc.   R, I
PNK Development 13, LLC
(uncertificated)
  New Jersey LLC     100 %     100 %   Biloxi Casino Corp.   U
PNK Development 15, LLC
(uncertificated)
  Pennsylvania LLC     100 %     100 %   Pinnacle Entertainment, Inc.   R, I

 

 



--------------------------------------------------------------------------------



 



                                              No.                          
Shares/Units                           Owned by               Jurisdiction of  
No. Shares/Units     Borrower or               Organization,   Issued &    
Subsidiary of         Type of Name   Type of Entity   Outstanding     Borrower  
  Owner   Subsidiary1
PNK Development 16, LLC
(uncertificated)
  Indiana LLC     100 %     100 %   Pinnacle Entertainment, Inc.   R, I
PNK Development 17, LLC
(uncertificated)
  Nevada LLC     100 %     100 %   Pinnacle Entertainment, Inc.   U
PNK Development 18, LLC
(uncertificated)
  Delaware LLC     100 %     100 %   PNK Development 11, LLC   U
PNK Development 19, LLC
(uncertificated)
  Delaware LLC     100 %     100 %   Pinnacle Entertainment, Inc.   R, I
PNK Development 20, LLC
(uncertificated)
  Delaware LLC     100 %     100 %   Pinnacle Entertainment, Inc.   R, I
PNK Development 21, LLC
(uncertificated)
  Delaware LLC     100 %     100 %   Pinnacle Entertainment, Inc.   R, I
PNK Development 22, LLC
(uncertificated)
  Delaware LLC     100 %     100 %   Pinnacle Entertainment, Inc.   R, I
PNK Development 23, LLC
(uncertificated)
  Nevada LLC     100 %     100 %   Pinnacle Entertainment, Inc.   R, I
PNK Development 24, LLC
(uncertificated)
  Nevada LLC     100 %     100 %   Pinnacle Entertainment, Inc.   R, I
PNK Development 25, LLC
(uncertificated)
  Nevada LLC     100 %     100 %   Pinnacle Entertainment, Inc.   R, I
PNK Development 26, LLC
(uncertificated)
  Nevada LLC     100 %     100 %   Pinnacle Entertainment, Inc.   R, I
PNK Development 27, LLC
(uncertificated)
  Nevada LLC     100 %     100 %   Pinnacle Entertainment, Inc.   R, I
PNK Development 28, LLC
(uncertificated)
  Delaware LLC     100 %     100 %   PNK Development 11, LLC   U
PNK (ES), LLC (certificated, did not elect into UCC Article 8)
  Delaware LLC     100 %     100 %   Pinnacle Entertainment, Inc.   R
PNK (EXUMA), LIMITED (certificated, did not elect into UCC Article 8)
  Bahamas corporation     5,000       4,999     Pinnacle Entertainment, Inc.   U

 

 



--------------------------------------------------------------------------------



 



                                              No.                          
Shares/Units                           Owned by               Jurisdiction of  
No. Shares/Units     Borrower or               Organization,   Issued &    
Subsidiary of         Type of Name   Type of Entity   Outstanding     Borrower  
  Owner   Subsidiary1
PNK (Kansas), LLC
(uncertificated)
  Kansas LLC     100 %     100 %   PNK Development 17, LLC   U
PNK (LAKE CHARLES), L.L.C. (uncertificated)
  Louisiana LLC     100 %     100 %   Pinnacle Entertainment, Inc.   R
PNK (Reno), LLC (certificated, elected into UCC Article 8)
  Nevada LLC     100 %     100 %   Pinnacle Entertainment, Inc.   R
PNK (River City), LLC
(uncertificated)
  Missouri LLC     100 %     100 %   Pinnacle Entertainment, Inc.   R
PNK (SCB), L.L.C.
  Louisiana LLC     100 %     100 %   PNK Development 7, LLC   R
PNK Scholarship Trust
  Nevada Trust     100 %     100 %   A Scholarship Trust established by Pinnacle
Entertainment, Inc.   N/A
PNK (ST. LOUIS RE), LLC (certificated, did not elect into UCC Article 8)
  Delaware LLC     100 %     100 %   Pinnacle Entertainment, Inc.   R
PNK (STLH), LLC (certificated, did not elect into UCC Article 8)
  Delaware LLC     100 %     100 %   Pinnacle Entertainment, Inc.   R
Port St. Louis Condominium, LLC (uncertificated)
  Missouri LLC     100 %     50 %   Landing
Condominium, LLC   U
President Riverboat Casino-Missouri, Inc.
  Missouri corporation     1,000       1,000     Pinnacle Entertainment, Inc.  
R
PSW Properties LLC
(uncertificated)
  Delaware LLC     100 %     100 %   Biloxi Casino Corp.   U
Realty Investment Group, Inc.
  Delaware corporation     1,000       1,000     Pinnacle Entertainment, Inc.  
U
Riverside Community Improvement District, Inc.
  Missouri non-profit
corporation     —       —     Non-Profit Corporation formed by Pinnacle
Entertainment, Inc.   N/A
St. Louis Casino Corp.
  Missouri corporation     1,000       1,000     Casino Magic Corp.   R
Yankton Investments, LLC
  Nevada LLC     100 %     100 %   Pinnacle Entertainment, Inc.   R

 

 



--------------------------------------------------------------------------------



 



Exhibit A
CONSENT OF GUARANTORS
Each of the undersigned is a Guarantor of the Obligations of the Borrower under
the Credit Agreement and hereby (a) consents to the foregoing Amendment,
(b) acknowledges that notwithstanding the execution and delivery of the
foregoing Amendment, the obligations of each of the undersigned Guarantors are
not impaired or affected and the Guaranties continue in full force and effect
and (c) ratifies its Guaranty and each of the Loan Documents to which it is a
party.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
CONSENT OF GUARANTORS as of the 28 day of October, 2010.

                              BILOXI CASINO CORP., a Mississippi corporation    
    CASINO MAGIC CORP., a Minnesota corporation         ST. LOUIS CASINO CORP.,
a Missouri corporation    
 
                                By:   /s/ Stephen H. Capp                      
            Name:   Stephen H. Capp                 Title:   Chief Financial
Officer    
 
                            CASINO ONE CORPORATION,         a Mississippi
corporation         PNK (BOSSIER CITY), INC., a Louisiana corporation    
 
                                By:   /s/ Stephen H. Capp                      
            Name:   Stephen H. Capp                 Title:   Treasurer    
 
                            BELTERRA RESORT INDIANA, LLC, a Nevada limited      
          liability company    
 
                                By:   Pinnacle Entertainment, Inc., its sole
member    
 
                                    By:   /s/ Stephen H. Capp                  
       
 
              Name:   Stephen H. Capp    
 
              Title:   Executive Vice President and
Chief Financial Officer    
 
                            BOOMTOWN, LLC, a Delaware limited liability company
   
 
                                By:   Pinnacle Entertainment, Inc., its sole
member    
 
                                    By:   /s/ Stephen H. Capp                  
       
 
              Name:   Stephen H. Capp    
 
              Title:   Executive Vice President and
Chief Financial Officer    

Consent of Guarantors to Second Amendment

 

 



--------------------------------------------------------------------------------



 



                              PNK (ES), LLC, a Delaware limited liability
company    
 
                                By:   Pinnacle Entertainment, Inc., its sole
member    
 
                                    By:   /s/ Stephen H. Capp                  
       
 
              Name:   Stephen H. Capp    
 
              Title:   Executive Vice President and
Chief Financial Officer    
 
                            PNK (ST. LOUIS RE), LLC, a Delaware limited
liability company    
 
                                By:   Pinnacle Entertainment, Inc., its sole
member    
 
                                    By:   /s/ Stephen H. Capp                  
       
 
              Name:   Stephen H. Capp    
 
              Title:   Executive Vice President and
Chief Financial Officer    
 
                            PNK (CHILE 1), LLC, a Delaware limited liability
company    
 
                                By:   Pinnacle Entertainment, Inc, its sole
member    
 
                                    By:   /s/ Stephen H. Capp                  
       
 
              Name:   Stephen H. Capp    
 
              Title:   Executive Vice President and
Chief Financial Officer    
 
                            PNK (CHILE 2), LLC, a Delaware limited liability
company    
 
                                By:   Pinnacle Entertainment, Inc, its sole
member    
 
                                    By:   /s/ Stephen H. Capp                  
       
 
              Name:   Stephen H. Capp    
 
              Title:   Executive Vice President and
Chief Financial Officer    
 
                            YANKTON INVESTMENTS, LLC, a Nevada limited liability
company    
 
                                By:   /s/ John A. Godfrey                      
            Name:   John A. Godfrey                 Title:   Manager    

Consent of Guarantors to Second Amendment

 

 



--------------------------------------------------------------------------------



 



                                  OGLE HAUS, LLC, an Indiana limited liability
company    
 
                                    By:   Belterra Resort Indiana, LLC, its sole
member    
 
                                        By:   Pinnacle Entertainment, Inc., its
sole member    
 
                                        By:   /s/ Stephen H. Capp              
                            Name:   Stephen H. Capp                     Title:  
Executive Vice President and Chief Financial Officer    
 
                                PNK (LAKE CHARLES), L.L.C., a Louisiana limited
liability company    
 
                                    By:   Pinnacle Entertainment, Inc., its sole
member and manager    
 
                                        By:   /s/ Stephen H. Capp              
                            Name:   Stephen H. Capp                     Title:  
Executive Vice President and Chief Financial Officer    
 
                                PNK (RENO), LLC, a Nevada limited liability
company    
 
                                    By:   Pinnacle Entertainment, Inc., its sole
member    
 
                                        By:   /s/ Stephen H. Capp              
                            Name:   Stephen H. Capp                     Title:  
Executive Vice President and Chief Financial Officer    
 
                                LOUISIANA-I GAMING, a Louisiana partnership in
Commendam    
 
                                    By:   Boomtown, LLC, its general partner    
 
                                        By:   Pinnacle Entertainment, Inc., its
sole member    
 
                                            By:   /s/ Stephen H. Capp          
                   
 
                  Name:   Stephen H. Capp    
 
                  Title:   Executive Vice President and Chief Financial Officer
   

Consent of Guarantors to Second Amendment

 





--------------------------------------------------------------------------------



 



                                              PNK (BATON ROUGE) PARTNERSHIP, a
Louisiana partnership                
 
                                                By:   PNK Development 8, LLC,
its Managing Partner                
 
                                                    By:   Pinnacle
Entertainment, Inc., its sole member                
 
                                                        By:   /s/ Stephen H.
Capp                                      
 
                  Name:   Stephen H. Capp                
 
                  Title:   Executive Vice President and Chief Financial Officer
               
 
                                            PNK Development 7, LLC, a Delaware
limited liability company                
 
                                                By:   Pinnacle Entertainment,
Inc., its sole member                
 
                                                    By:   /s/ Stephen H. Capp  
                                                                Name:   Stephen
H. Capp                 Title:   Executive Vice President and Chief Financial
Officer
 
                                            PNK Development 8, LLC, a Delaware
limited liability company                
 
                                                By:   Pinnacle Entertainment,
Inc., its sole member                
 
                                                    By:   /s/ Stephen H. Capp  
                                                                Name:   Stephen
H. Capp                 Title:   Executive Vice President and Chief Financial
Officer
 
                                            PNK Development 9, LLC, a Delaware
limited liability company                
 
                                              By:   Pinnacle Entertainment,
Inc., its sole member                
 
                                                    By:   /s/ Stephen H. Capp  
                                                                Name:   Stephen
H. Capp                 Title:   Executive Vice President and Chief Financial
Officer

Consent of Guarantors to Second Amendment

 





--------------------------------------------------------------------------------



 



                              PNK (SCB), L.L.C., a Louisiana limited liability
company
 
                                By:   PNK Development 7, LLC, its sole member
 
                                    By:   Pinnacle Entertainment, Inc., its sole
member
 
                                        By:   /s/ Stephen H. Capp              
       
 
                  Name:   Stephen H. Capp
 
                  Title:   Executive Vice President and Chief Financial Officer

                          PNK (STLH), LLC, a Delaware limited liability company
 
                            By:   Pinnacle Entertainment, Inc., its sole member
 
                                By:   /s/ Stephen H. Capp                  
 
              Name:   Stephen H. Capp
 
              Title:   Executive Vice President and Chief Financial Officer
 
                        President Riverboat Casino-Missouri, Inc., a Missouri
corporation
 
                                By:   /s/ Stephen H. Capp                  
 
              Name:   Stephen H. Capp
 
              Title:   Chief Financial Officer
 
                        PNK (River City), LLC, a Missouri limited liability
company
 
                            By:   Pinnacle Entertainment, Inc., its sole member
 
                                By:   /s/ Stephen H. Capp                  
 
              Name:   Stephen H. Capp
 
              Title:   Executive Vice President and Chief Financial Officer

Consent of Guarantors to Second Amendment

 

